DETAILED ACTION
In response to communications filed 06/07/2022 & 07/05/2022.
Claims 14-20 are added.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 7, 10-14, 21 and 22 of U.S. Patent No. 10,693,677 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding instant Claim 1, this claim discloses as following:

1. A method for managing a tunnel endpoint identifier (TEID) of a general packet radio service (GPRS) tunneling protocol (GTP) network element, comprising:
receiving, by a mobility management network element, a request in a current procedure:
in response to the current procedure being a procedure other than a tracking area update (TAU) procedure initiated by a terminal device in an idle state, determining, by the mobility management network element, that it is not allowed to change an existing TEID of the GTP network element in the current procedure, and sending, by the mobility management network element, an indication to the GTP network element for indicating that the existing TEID is not allowed to change,
wherein the procedure other than the TAU procedure initiated by the terminal device in the idle state comprises one of:
a handover procedure;
an attach procedure;
a service request procedure;
a re-location procedure;
a packet data network connection establishment procedure;
a packet data protocol connection establishment procedure; or
a packet data protocol context activation procedure.

Similarly,
Regarding patented Claim 3, this claim discloses as following:

      3.    A method for managing tunnel endpoint identifier (TEID) of a general packet radio service (GPRS) tunneling protocol (GTP) network element in a current procedure, comprising:
determining, by a mobility management network element, a type of the current procedure;
transmitting, by the mobility management network element, a message to the GTP network element indicating whether the GTP network element is allowed to change an existing TEID of the GTP network element in the current procedure, wherein when the current procedure is a tracking area update (TAU) procedure initiated by a terminal device in an idle state, the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure, and when the current procedure is one of a plurality of procedures other than the TAU procedure, the GTP network element is not allowed to change the existing TEID of the GTP network element in the current procedure, and wherein the plurality of procedures include a handover procedure;
in response to the message indicating that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure, changing, by the GTP network element, the existing TEID to a new TEID when the existing TEID needs to be changed;
in response to the message indicating that the GTP network element is not allowed to change the existing TEID of the GTP network element in the current procedure, keeping, by the GTP network element, the existing TEID unchanged; and
transmitting, by the GTP network element, a response to the mobility management network element in the current procedure, wherein the response carries the new TEID in response to changing the TEID, or the response carries no new TEID in response to keeping the existing TEID unchanged.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Instant claim 1 teaches the GTP is not allowed to change an existing TEID when the TAU procedure is initiated by a terminal in a connected state which is an obvious variation of the terminal being in a state other than an idle state or another procedure other than the TAU procedure as disclosed in patented claim 1.  Examiner notes there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 2 is an obvious variation of patented claim 4.
Instant claim 3 is an obvious variation of patented claim 7.
Instant claim 4 is an obvious variation of patented claims 10-12.  

Regarding instant Claim 9, this claim discloses as following:

9. A communication system, comprising:
a general packet radio service (GPRS) tunneling protocol (GTP) network element, and a mobility management network element;
wherein the mobility management network element is configured to:
receive a request in a current procedure;
in response to the current procedure being a procedure other than a tracking area update (TAU) procedure initiated by a terminal device in an idle state, determine that it is not allowed to change an existing tunnel endpoint identifier (TEID) of the GTP network element in the current procedure, and send an indication to the GTP network element for indicating that the existing TEID is not allowed to change:
wherein the GTP network element is configured to:
receive a message including the indication from the mobility management network element; and
in response to the indication indicating that the existing TEID of the GTP network element in the current procedure is not allowed to change, send a response to the mobility management network element indicating that the existing TEID of the GTP network element is unchanged:
wherein the procedure other than the TAU procedure initiated by the terminal device in the idle state comprises one of:
a TAU procedure initiated by the terminal in a connected state;
a handover procedure;
an attach procedure;
a service request procedure;
a re-location procedure;
a packet data network connection establishment procedure;
a packet data protocol connection establishment procedure; or
a packet data protocol context activation procedure.

Similarly,
Regarding patented Claim 13, this claim discloses as following:

13. A communication system, comprising a mobility management network element and a general packet radio service (GPRS) tunneling protocol (GTP) network element, wherein:
the mobility management network element is configured to:
determine a type of a current procedure; and
transmit a message to the GTP network element indicating whether the GTP network element is allowed to change an existing TEID of the GTP network element in the current procedure, wherein when the current procedure is a tracking area update (TAU) procedure initiated by a terminal device in an idle state, the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure, and when the current procedure is one of a plurality of procedures other than the TAU procedure, the GTP network element is not allowed to change the existing TEID of the GTP network element in the current procedure, and wherein the plurality of procedures include a handover procedure;
the GTP network element is configured to:
receive the message from the mobility management network element;
in response to the message indicating that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure, change the existing TEID to a new TEID when the existing TEID needs to be changed;
in response to the message indicating that the GTP network element is not allowed to change the existing TEID of the GTP network element in the current procedure, keep the existing TEID unchanged; and
transmit a response to the mobility management network element in the current procedure, wherein the response carries the new TEID in response to changing the TEID, or the response carries no new TEID in response to keeping the existing TEID unchanged.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Instant claim 9 teaches the GTP is not allowed to change an existing TEID when the TAU procedure is initiated by a terminal in a connected state which is an obvious variation of the terminal being in a state other than an idle state or another procedure other than the TAU procedure as disclosed in patented claim 13.  Examiner notes there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 10 is an obvious variation of patented claim 21.
Instant claim 11 is an obvious variation of patented claim 22.
Instant claim 12 is an obvious variation of patented claim 14.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-6, 8-11 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shaheen (US 2007/0213060 A1) hereinafter “Shaheen.”

Regarding Claim 1, Shaheen teaches A method for managing a tunnel endpoint identifier (TEID) (Shaheen: paragraph 0034 & Fig. 7, MME determines GTP TEIDs) of a general packet radio service (GPRS) tunneling protocol (GTP) network element (Shaheen: paragraph 0034 & Fig. 7, access gateway), comprising:
receiving, by a mobility management network element (Shaheen: paragraph 0034 & Fig. 7, MME), a request in a current procedure (Shaheen: paragraph 0034 & Fig. 7, single tunnel establish procedure (LTE attach request));
in response to the current procedure being a procedure other than a tracking area update (TAU) procedure initiated by a terminal device in an idle state (Shaheen: paragraph 0034 & Fig. 7, The WTRU sends an LTE Attach request to the ENB, thus teaching a procedure other than a TAU), determining, by the mobility management network element, that it is not allowed to change an existing TEID of the GTP network element in the current procedure (Shaheen: paragraph 0034 & Fig. 7, MME validates the LTE Attach request, selects an APN, maps the APN to the AGW, and determines the GTP TEIDs), and sending, by the mobility management network element, an indication to the GTP network element for indicating that the existing TEID is not allowed to change (Shaheen: paragraph 0034 & Fig. 7, MME determines the GTP TEIDs, thus teaching the MME sent the TEID and/or IP address assigned to the access network so that the existing TEID is not changed),
wherein the procedure other than the TAU procedure initiated by the terminal device in the idle state comprises an attach procedure (Shaheen: paragraph 0034 & Fig. 7, said single tunnel establish procedure (LTE attach request)).

Regarding Claim 2, Shaheen teaches the respective claim(s) as presented above and further suggests sending, by the mobility management network element, a message including the indication to the GTP network element (Shaheen: paragraph 0034 & Fig. 7,  MME/UPE 515 creates a PDP context request that includes PDP Type, PDP Address, APN, ENB, TEID QoS, and the like); and
wherein the method further comprises:
in response to the indication indicating that the existing TEID of the GTP network element in the current procedure is not allowed to change, receiving, by the mobility management network element, a response from the GTP network element indicating that the existing TEID is unchanged (Shaheen: paragraph 0034 & Fig. 7, the AGW 520 creates a PDP context response that includes PDP Type, PDP Address, APN, an indication of GTP tunnel establishment, AGW TEID, QoS, and the like, thus teaching the existing TEID remains the same).

Regarding Claim 4, Shaheen teaches the respective claim(s) as presented above and further suggests wherein the mobility management network element is a mobility management entity (MME) (Shaheen: paragraph 0034 & Fig. 7, mobile management entity), the GTP network element is a serving gateway (SGW) (Shaheen: paragraph 0034 & Fig. 7, access gateway), the message is a modify bearer request message (Shaheen: paragraph 0034 & Fig. 7, update PDP context request to the AGW), and the response is a modify bearer response (Shaheen: paragraph 0034 & Fig. 7, update PDP context response to the MME).

Regarding Claim 5, Shaheen teaches A mobility management network element (Shaheen: paragraph 0034 & Fig. 7, MME determines GTP TEIDs), comprising:
a processor, and a storage medium storing a program for execution by the processor (Shaheen: paragraph 0027 & Fig. 1, necessary hardware components of MME);
wherein the program includes instructions, when executed by the processor, causes the processor to carry out:
receiving a request in a current procedure (Shaheen: paragraph 0034 & Fig. 7, single tunnel establish procedure (LTE attach request));
in response to the current procedure being a procedure other than a tracking area update (TAU) procedure initiated by a terminal device in an idle state (Shaheen: paragraph 0034 & Fig. 7, The WTRU sends an LTE Attach request to the ENB, thus teaching a procedure other than a TAU), determining that a general packet radio service (GPRS) tunneling protocol (GTP) network element (Shaheen: paragraph 0034 & Fig. 7, access gateway) is not allowed to change an existing tunnel endpoint identifier (TEID) of the GTP network element in the current procedure (Shaheen: paragraph 0034 & Fig. 7, MME validates the LTE Attach request, selects an APN, maps the APN to the AGW, and determines the GTP TEIDs),
and sending an indication to the GTP network element for indicating that the existing TEID is not allowed to change (Shaheen: paragraph 0034 & Fig. 7, MME determines the GTP TEIDs, thus teaching the MME sent the TEID and/or IP address assigned to the access network so that the existing TEID is not changed),
wherein the procedure other than the TAU procedure initiated by the terminal device in the idle state comprises an attach procedure (Shaheen: paragraph 0034 & Fig. 7, said single tunnel establish procedure (LTE attach request)).

Regarding Claim 6, Shaheen teaches the respective claim(s) as presented above and further suggests
sending a message including the indication to the GTP network element  (Shaheen: paragraph 0034 & Fig. 7,  MME/UPE 515 creates a PDP context request that includes PDP Type, PDP Address, APN, ENB, TEID QoS, and the like); and
wherein the program further includes instructions for:
in response to the indication indicating that the existing TEID of the GTP network element in the current procedure is not allowed to change, receiving a response from the GTP network element indicating that the existing TEID is unchanged (Shaheen: paragraph 0034 & Fig. 7, the AGW 520 creates a PDP context response that includes PDP Type, PDP Address, APN, an indication of GTP tunnel establishment, AGW TEID, QoS, and the like, thus teaching the existing TEID remains the same).

Regarding Claim 8, Shaheen teaches the respective claim(s) as presented above and further suggests wherein the mobility management network element is a mobility management entity (MME) (Shaheen: paragraph 0034 & Fig. 7, mobile management entity), the GTP network element is a serving gateway (SGW) (Shaheen: paragraph 0034 & Fig. 7, access gateway), the message is a modify bearer request message (Shaheen: paragraph 0034 & Fig. 7, update PDP context request to the AGW), and the response is a modify bearer response (Shaheen: paragraph 0034 & Fig. 7, update PDP context response to the MME).

Regarding Claim 9, Shaheen teaches A communication system (Shaheen: paragraph 0034 & Fig. 4, system architecture), comprising:
a general packet radio service (GPRS) tunneling protocol (GTP) network element (Shaheen: paragraph 0034 & Fig. 7, access gateway); and 
a mobility management network element (Shaheen: paragraph 0034 & Fig. 7, MME),
wherein the mobility management network element is configured to:
receive a request in a current procedure  (Shaheen: paragraph 0034 & Fig. 7, single tunnel establish procedure (LTE attach request));
in response to the current procedure being a procedure other than a tracking area update (TAU) procedure initiated by a terminal device in an idle state (Shaheen: paragraph 0034 & Fig. 7, The WTRU sends an LTE Attach request to the ENB, thus teaching a procedure other than a TAU), determine that it is not allowed to change an existing tunnel endpoint identifier (TEID) of the GTP network element in the current procedure (Shaheen: paragraph 0034 & Fig. 7, MME validates the LTE Attach request, selects an APN, maps the APN to the AGW, and determines the GTP TEIDs), and send an indication to the GTP network element for indicating that the existing TEID is not allowed to change (Shaheen: paragraph 0034 & Fig. 7, MME determines the GTP TEIDs, thus teaching the MME sent the TEID and/or IP address assigned to the access network so that the existing TEID is not changed):
wherein the GTP network element is configured to:
receive a message including the indication from the mobility management network element (Shaheen: paragraph 0034 & Fig. 7,  MME/UPE 515 creates a PDP context request that includes PDP Type, PDP Address, APN, ENB, TEID QoS, and the like); and
in response to the indication indicating that the existing TEID of the GTP network element in the current procedure is not allowed to change, send a response to the mobility management network element indicating that the existing TEID of the GTP network element is unchanged(Shaheen: paragraph 0034 & Fig. 7, the AGW 520 creates a PDP context response that includes PDP Type, PDP Address, APN, an indication of GTP tunnel establishment, AGW TEID, QoS, and the like, thus teaching the existing TEID remains the same):
wherein the procedure other than the TAU procedure initiated by the terminal device in the idle state comprises an attach procedure (Shaheen: paragraph 0034 & Fig. 7, said single tunnel establish procedure (LTE attach request)).

Regarding Claim 10, Shaheen teaches the respective claim(s) as presented above and further suggests wherein the mobility management network element is a mobility management entity (MME) (Shaheen: paragraph 0034 & Fig. 7, mobile management entity).

Regarding Claim 11, Shaheen teaches the respective claim(s) as presented above and further suggests wherein the GTP network element is a serving gateway (SGW) (Shaheen: paragraph 0034 & Fig. 7, access gateway).

Regarding Claim 20, Shaheen teaches A method for managing a tunnel endpoint identifier (TEID) (Shaheen: paragraph 0034 & Fig. 7, MME determines GTP TEIDs) of a communication system (Shaheen: paragraph 0034 & Fig. 4, system architecture),  that comprises a general packet radio service (GPRS) tunneling protocol (GTP) network element (Shaheen: paragraph 0034 & Fig. 7, access gateway) and a mobility management network element (Shaheen: paragraph 0034 & Fig. 7, MME), comprising:
receiving, by the mobility management network element, a request in a current procedure (Shaheen: paragraph 0034 & Fig. 7, single tunnel establish procedure (LTE attach request));
in response to the current procedure being a procedure other than a tracking area update (TAU) procedure initiated by a terminal device in an idle state (Shaheen: paragraph 0034 & Fig. 7, The WTRU sends an LTE Attach request to the ENB, thus teaching a procedure other than a TAU), determining, by the mobility management network element, that it is not allowed to change an existing TEID of the GTP network element in the current procedure (Shaheen: paragraph 0034 & Fig. 7, MME validates the LTE Attach request, selects an APN, maps the APN to the AGW, and determines the GTP TEIDs), and sending, by the mobility management network element, an indication to the GTP network element for indicating that the existing TEID is not allowed to change (Shaheen: paragraph 0034 & Fig. 7, MME determines the GTP TEIDs, thus teaching the MME sent the TEID and/or IP address assigned to the access network so that the existing TEID is not changed), and
receiving, by the GTP network element, a message including the indication from the mobility management network element (Shaheen: paragraph 0034 & Fig. 7, the AGW 520 creates a PDP context response that includes PDP Type, PDP Address, APN, an indication of GTP tunnel establishment, AGW TEID, QoS, and the like, thus teaching the existing TEID remains the same); and
wherein the procedure other than the TAU procedure initiated by the terminal device in the idle state comprises an attach procedure (Shaheen: paragraph 0034 & Fig. 7, said single tunnel establish procedure (LTE attach request)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 7 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaheen in view of Jokinen (US 2008/0031159 A1) hereinafter “Jokinen.”

Regarding Claim 3, Shaheen-Jokinen teaches the respective claim(s) as presented above and further suggests sending, by the mobility management network element, the new TEID to a base station serving the terminal device (Jokinen: paragraph 0036, context data (user equipment RAN context) message to the Target eNB).  Examiner recites same reasoning to combine Shaheen-Jokinen as presented in rejected claim 14.

Regarding Claim 7, Shaheen-Jokinen teaches the respective claim(s) as presented above and further suggests sending the new TEID to a base station serving the terminal device after receiving the response from the GTP network element including the new TEID that replaces the existing TEID (Jokinen: paragraph 0036, context data (user equipment RAN context) message to the Target eNB).  Examiner recites same reasoning to combine Shaheen-Jokinen as presented in rejected claim 16.

Regarding Claim 12, Shaheen-Jokinen teaches the respective claim(s) as presented above and further suggests allocate the new TEID to replace the existing TEID (Jokinen: paragraph 0032, The update context request includes the new LTE anchor address(es) and the TEID(s) received from the new LTE anchor).  Examiner recites same reasoning to combine as presented in rejected claim 18.

Regarding Claim 13, Shaheen teaches the respective claim(s) as presented above and further suggests send the new TEID to a base station serving the terminal device (Jokinen: paragraph 0036, context data (user equipment RAN context) message to the Target eNB).  Examiner recites same reasoning to combine as presented in rejected claim 18.

Regarding Claim 14, Shaheen teaches the respective claim(s) as presented above however fails to teach the following limitation(s).  However, Jokinen from an analogous art similarly teaches in response to the current procedure being the TAU procedure (Jokinen: paragraph 0035 & Fig. 3, tracking area update between MME and UE) initiated by the terminal device (Jokinen: paragraph 0031 & Fig. 3, said user equipment) in the idle state (Jokinen: paragraph 0031 & Fig. 3, when user equipment is in idle mode), determining, by the mobility management network element (Jokinen: paragraph 0035 & Fig. 3, said MME), that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor, thus teaching an indication allowing the 3GPP anchor to change or update the user plane paths), and sending, by the mobility management network element, an indication to the GTP network element for indicating that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure (Jokinen: paragraph 0032, In response, the 3GPP anchor sends a message back to the MME indicating that the update is OK).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaheen to include the TAU procedure as taught by Jokinen so as to allow the SGW to modify the TEID and/or the IP address for configuration of the communication.

Regarding Claim 15, Shaheen-Jokinen teaches the respective claim(s) as presented above and further teaches sending, by the mobility management network element, a message including the indication to the GTP network element (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor); and
wherein the method further comprises:
in response to the indication indicating that the existing TEID of the GTP network element in the current procedure is allowed to change, receiving, by the mobility management network element, a response from the GTP network element including a new TEID that replaces the existing TEID (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor, thus teaching an indication allowing the 3GPP anchor to change or update the user plane paths).
Examiner recites same reasoning to combine as presented in rejected claim 14.

Regarding Claim 16, Shaheen teaches the respective claim(s) as presented above however fails to teach the following limitation(s).  However, Jokinen from an analogous art similarly teaches in response to the current procedure being the TAU procedure (Jokinen: paragraph 0035 & Fig. 3, tracking area update between MME and UE) initiated by the terminal device (Jokinen: paragraph 0031 & Fig. 3, said user equipment) in the idle state (Jokinen: paragraph 0031 & Fig. 3, when user equipment is in idle mode), determining that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor, thus teaching an indication allowing the 3GPP anchor to change or update the user plane paths), and sending an indication to the GTP network element for indicating that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure (Jokinen: paragraph 0032, In response, the 3GPP anchor sends a message back to the MME indicating that the update is OK).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaheen to include the TAU procedure as taught by Jokinen so as to allow the SGW to modify the TEID and/or the IP address for configuration of the communication.

Regarding Claim 17, Shaheen-Jokinen teaches the respective claim(s) as presented above and further teaches sending a message including the indication to the GTP network element (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor); and
wherein the program further includes instructions for:
in response to the indication indicating that the existing TEID of the GTP network element in the current procedure is allowed to change, receiving a response from the GTP network element including a new TEID that replaces the existing TEID (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor, thus teaching an indication allowing the 3GPP anchor to change or update the user plane paths).
Examiner recites same reasoning to combine as presented in rejected claim 14.

Regarding Claim 18, Shaheen teaches the respective claim(s) as presented above however fails to teach the following limitation(s).  However, Jokinen from an analogous art similarly teaches in response to the current procedure being the TAU procedure (Jokinen: paragraph 0035 & Fig. 3, tracking area update between MME and UE) initiated by the terminal device (Jokinen: paragraph 0031 & Fig. 3, said user equipment) in the idle state (Jokinen: paragraph 0031 & Fig. 3, when user equipment is in idle mode), determine that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor, thus teaching an indication allowing the 3GPP anchor to change or update the user plane paths), and send an indication to the GTP network element for indicating that the GTP network element is allowed to change the existing TEID of the GTP network element in the current procedure (Jokinen: paragraph 0032, In response, the 3GPP anchor sends a message back to the MME indicating that the update is OK).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaheen to include the TAU procedure as taught by Jokinen so as to allow the SGW to modify the TEID and/or the IP address for configuration of the communication.

Regarding Claim 19, Shaheen-Jokinen teaches the respective claim(s) as presented above and further teaches in response to the indication indicating that the existing TEID of the GTP network element in the current procedure is allowed to change, send a response to the mobility management network element including a new TEID that replaces the existing TEID (Jokinen: paragraph 0032 & Fig. 3, This request operates to instruct the 3GPP anchor to update the user plane path(s) towards the new LTE anchor, thus teaching an indication allowing the 3GPP anchor to change or update the user plane paths).
Examiner recites same reasoning to combine as presented in rejected claim 18.

Response to Amendment
Regarding claims 1-4 and 9-12, the request to hold the double patenting rejection in abeyance is not permitted based on 37 CFR 1.111(b).  In order for a reply to an Office Action that includes a provisional non-statutory double patenting rejection to be considered responsive, filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  Therefore, the double patenting rejection is maintained.
	Regarding claims 1-13, in light of Applicant's amendments, previous rejection under 35 USC § 112 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al. (US 2012/0039304 A1) teaches MME transmits a Modify Bearer Request message to the S-GW  including the address and TEID of the (e)NodeB and Home (e)NodeB (paragraph 0133).
Kim et al. (US 2012/0294509 A1) teaches  If a message indicating that the handover has been completed is received, the MME transmits a Modify bearer request message to the S-GW in order to update a context (for instance, bearer context). The bearer update (modify) message may include a target base station, i.e., an address of the (e)NodeB, and TEID in order to transmit downlink data to the UE (paragraph 0120).
Xi et al. (US 2010/0202351 A1) teach an MME sends an Update Bearer Request message including the eNodeB address and the eNodeB TEID(s) to the S-GW (paragraph 0080).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468